Brady, J.
(dissenting):
The respondents voluntarily delivered tbe diamonds claimed toMiers, from whom the defendant purchased them in good faith. It is true that by the receipt which Miers signed, the diamonds were • to be returned to the plaintiffs on demand, but the object of the ■ delivery to Miers was known and also stated in the receipt, namely,, on approval that he might show them to his customers. Miers was thus clothed with possession and an apparent title to, or authority to sell them, and the defendant knowing nothing of the receipt, acted upon the faith of such title or authority and this created an estoppel. The subject is considered and the distinctions proclaimed in Barnard v. Campbell (55 N. Y., 463). The plaintiffs, by giving possession of the diamonds to a person whom they knew to be a dealer in them, thus gave him the means of practicing a fraud upon a bona fide purchaser if they can be allowed to recover here.. The consequences of the act named should fall on them.
I dissent, therefore.
Judgment and order affirmed.